Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 5, 7-10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mandel (US 2017/0223190).
Mandel discloses:
1. A method for an automated chat bot conversation session and an agent transfer system for the conversation session, the method comprises: 
receiving, by a computer, a user input from a user in an automated chat bot conversation session (“communicate with customers by voice, chat, video, text, e-mail, social media, and/or other channels”, 0005, “Contact centers may communicate with requesters by phone, chat, text and/or e-mail”, 0033, “chat window on Client Device ”, 0073); 
analyzing, by the computer, the user input for at least one sentiment contained within the user input (sentiments read on topics, 0043; or emotional content, “don't use automated responses if the questions has high emotional context”, 0064); wherein an at least one “analysis result” (not further defined) is a value assigned to the at least one sentiment (reads on characteristics, clusters/vectors or probability of a response score; 
“Text Analysis Step 525 text (and optionally images and/or other content) included in the customer service inquiries and associated answers are processed to place the content in a form more appropriate for automated understanding. For example, text may be processed by a natural language processor (NLP), may be de-convoluted using a grammar based model, may be translated, vectorized, and/or the like. In some embodiments, the text is processed using a Bag-of-Words model or Doc2Vec algorithms.”, 0142;
“Inquiry Parser 140 configured to parse received customer service inquiries. Inquiry Parser 140 includes computer implemented logic configured to automatically parse each customer service inquiry and determine one or more topic characteristics of the inquiry, without human analysis. Inquiry Parser 140 includes hardware, firmware and/or software stored on a non-transient computer readable medium. Topic characteristics are characteristics of the service inquiry that are indicative of the topic(s) of the service inquiry. For example, topic characteristics may include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry, and/or the like. Examples of topic characteristics include questions regarding specific software or hardware, business services, reservations, bill payment, account services, how to do something, medical questions, installation procedures, advice, appointments, professional recommendations, etc.”, 0043-0046; 
“Cluster Detection Logic 127 is configured to determine if a customer service request is a member of a cluster of customer service requests. “Clusters” are groups of customer service inquiries having similar topics and/or requiring similar responses”, 0054); 
comparing, by the computer, the “at least one analysis result” (reads on comparing characteristics, clusters/vectors or probability of a response score) to a threshold value to determine when to transfer the user from the automated chat bot conversation session to a conversation session with a suitable agent (agent reads on expert “An “expert” is defined as a person that makes him or herself available to provide responses (e.g., answers) to customer service inquiries. Experts can have different specialty characteristics, which denote topics in which the expert has expertise. In some embodiments, experts may have different levels of certification”, 0032; “ match customer service inquiries to human experts. The matching is optionally based on at least a score of one of the human experts and a correlation between the topic characteristics of the inquiry (e.g., as determined by Inquiry Parser 140) and the specialty characteristics of the human expert.”, 0056); and
transferring, by the computer, the user to the conversation session with the suitable agent (experts), when the value of the at least one analysis result exceeds the threshold value (routing to call center or experts based on various factors such as probability that inquiry will be answered satisfactorily, “responses to customer service inquiries are provided by routing a subset of the inquiries to an independent group of experts. The customer service inquiries are optionally routed to specific experts based on matches between identified subject matter of the inquiries and expertise of the experts”, abstract;
“routing the customer service inquiry according to the pre-classification of the customer service inquiry; classifying the customer service inquiry according to whether it can be answered by an automated response logic, by an internal expert, or by an external expert”, 0019;
“Routing Logic 165 is optionally configured to route customer service inquiries to Contact Center 125. This can occur, for example, if an expert refers the service inquiry to Contact Center 125, if an expert is unable to resolve an inquiry to a requester's satisfaction, if an inquiry is not resolved within a predetermined time period, if no expert having needed specialty characteristics is available”, 0063;
“Classification of an inquiry as “answerable” may depend on the experts that are currently available, on a probably calculation performed by Matching Logic 155 or Routing Logic 165, and/or the like. In some embodiments, a probability of a response score above a specified threshold is calculated, and “answerable” inquiries must have a calculated probability above a predetermined threshold. The calculated probability is optionally dependent on classification of the customer service inquiry in a specific cluster.”, 0149). 
3. The method of claim 1, wherein the at least one analysis result further comprises: 
assigning, by the computer, a “band number” (not further defined, reads on e.g., range of characteristics, clusters/vectors or probability of a response score;
“Classification of an inquiry as “answerable” may depend on the experts that are currently available, on a probably calculation performed by Matching Logic 155 or Routing Logic 165, and/or the like. In some embodiments, a probability of a response score above a specified threshold is calculated, and “answerable” inquiries must have a calculated probability above a predetermined threshold. The calculated probability is optionally dependent on classification of the customer service inquiry in a specific cluster.”, 0149);
range of topic/sentiment characteristics “automatically parse each customer service inquiry and determine one or more topic characteristics of the inquiry”, 0043; or range of classification/cluster data wherein a range of vectors are grouped into various clusters “clusters of inquiries that can be responded to”, abstract’ ““Clusters” are groups of customer service inquiries having similar topics and/or requiring similar responses”, 0054) for the at least one sentiment, wherein the band number comprises a range of values assigned to the at least one sentiment (0149; 0043, 0054); and 
assigning, by the computer, a switching score (not further defined, reads on score of how well inquiry was answered after it was switched to a particular expert) to the band number for the at least one sentiment (“ The matching is optionally based on at least a score of one of the human experts and a correlation between the topic characteristics of the inquiry (e.g., as determined by Inquiry Parser 140) and the specialty characteristics of the human expert. The expert score considered in matching is optionally specific to the topic characteristics and/or cluster of the inquiry.”, 0056; 
“The amounts of rewards received by experts is optionally dependent on the rating of the response by the requester and/or other experts, dependent on the topic characteristics of the inquiry,”, 0074). 

5. The method of claim 1, further comprises: determining, by the computer, a chat topic for the conversation session; and retrieving, by the computer, at least one similar historic chat transcripts from a database, wherein the similar historic transcripts is based on the at least one analysis result and the determined chat topic  (Mandel: transcripts of experts responses, “scores are based, for example, on the historical performance of an expert. Typically, the data used to calculate the score for an expert include both feedback from other experts and feedback from customers”, 0059; “Reward Logic 180 is typically configured to track relative contributions of individual experts to an automated response, and to track performance (use and scoring) of the automated response.”, 0074; “ wording from a human expert's answer that scores well may be adapted by Automated Response Logic 190 for inclusion in an answer that is later provided as part of an automated response. ”, 0077; “requester can review a history of responses provided to the requester and/or responses provided to other requesters. In some embodiments some or all responses stored in Response Log Storage 185 are available to experts, other than the experts that provided the responses. For example, responses may be made available to experts for the purpose of rating the responses, and/or to facilitate the use of the stored responses to respond to further customer service inquiries.”, 0080).

7. The method of claim 5, further comprises: determining, by the computer, a plurality of suitable agents to respond to the user input, wherein each of the plurality of the suitable agents is skilled in the determined chat topic and has provided a positive outcome in a plurality of similar conversation sessions based on the retrieved historic chats (Mandel: transcripts of experts responses, “, scores are based, for example, on the historical performance of an expert. Typically, the data used to calculate the score for an expert include both feedback from other experts and feedback from customers”, 0059; “Reward Logic 180 is typically configured to track relative contributions of individual experts to an automated response, and to track performance (use and scoring) of the automated response.”, 0074; “requester can review a history of responses provided to the requester and/or responses provided to other requesters. In some embodiments some or all responses stored in Response Log Storage 185 are available to experts, other than the experts that provided the responses. For example, responses may be made available to experts for the purpose of rating the responses, and/or to facilitate the use of the stored responses to respond to further customer service inquiries.”, 0080); and ranking, by the computer, the plurality of suitable agents based on provided a positive outcome in a plurality of similar conversations based on the retrieved historic chats (experts are scored, rewarded and ranked, e.g., “These experts may be ranked, for example, in order from best match to less favorable match. As is described further elsewhere herein, the customer service inquiry may be initially offered to the first ranked expert, and if not resolved later offered to a second ranked expert. In some embodiments, a requester can choose between two or more matched experts, or can select a plurality of experts to answer an inquiry in parallel.”, 0057). 
8. The method of claim 7, further comprises: determining, by the computer, availability of the plurality of suitable agents; transmitting, by the computer, to the user the availability of the plurality of suitable agents (user with inquiry is told some or zero experts may be available) and their ranking (experts are scored, rewarded and ranked, e.g., “These experts may be ranked, for example, in order from best match to less favorable match. As is described further elsewhere herein, the customer service inquiry may be initially offered to the first ranked expert, and if not resolved later offered to a second ranked expert. In some embodiments, a requester can choose between two or more matched experts, or can select a plurality of experts to answer an inquiry in parallel.”, 0057); and receiving, by the computer, a user selection of the suitable agent from the transmitted availability of the plurality of suitable agents and their ranking; (“a requester can choose between two or more matched experts, or can select a plurality of experts to answer an inquiry in parallel.”, 0057; “Expert Management System 105 is configured to receive and store an availability schedule from an expert. The availability schedule includes time during which the expert is available, unavailable and/or on standby. The condition of standby indicates that the expert is not currently available but could become available upon request”, 0048) wherein the user is transferred to the selected suitable agent (routing based on a plurality of reasons/conditions, 0048, 0056, 0063, 0149).
9. The method of claim 1, further comprises: determining, by the computer, whether the conversation session with the suitable agent is complete; in response to determining that the conversation session is complete, soliciting, by the computer, a feedback from the user and the suitable agent that the user conducted the conversation session with (experts are scored, rewarded and ranked “Expert scores are based on one or more of the following: a) time taken to provide an initial response to customer service inquiries, b) time taken to resolve customer service inquiries, c) feedback from requesters of customer service inquiries, d) ratings by fellow experts, and e) cooperation with fellow experts. For example, in some embodiments, a person making a customer service inquiry is asked to rate the quality of the response received from a particular expert. The quality can include factors such as speed of response, helpfulness, etc. In some embodiments, a fraction of responses to customer service inquiries made by an expert are sent to fellow experts for their review of the quality of the responses.”, 0049, 0059, 0143); receiving, by the computer, the feedback from the user and the suitable agent that the user conducted the conversation session with, wherein, the feedback reflects a plurality of opinions of the user and the suitable agent with regard to their satisfaction with the outcome of the conversation session; and storing, by the computer, an identification number of the suitable agent, a conversation transcript based on the conversation between the user and the suitable agent, the user feedback, and the suitable agent feedback in the chat history database (Mandel: transcripts of experts responses, “scores are based, for example, on the historical performance of an expert. Typically, the data used to calculate the score for an expert include both feedback from other experts and feedback from customers”, 0059; “Reward Logic 180 is typically configured to track relative contributions of individual experts to an automated response, and to track performance (use and scoring) of the automated response.”, 0074; “ wording from a human expert's answer that scores well may be adapted by Automated Response Logic 190 for inclusion in an answer that is later provided as part of an automated response. ”, 0077; “requester can review a history of responses provided to the requester and/or responses provided to other requesters. In some embodiments some or all responses stored in Response Log Storage 185 are available to experts, other than the experts that provided the responses. For example, responses may be made available to experts for the purpose of rating the responses, and/or to facilitate the use of the stored responses to respond to further customer service inquiries.”, 0080).
10. The method of claim 1, wherein the receiving user input further comprises receiving a plurality of user inputs (words, questions, requests, inquiries), and wherein analyzing, by the computer, the user input for at least one sentiment (reads on characteristics, clusters/vectors or probability of a response score), further comprise analyzing the each of the plurality of user inputs for at least one sentiment, wherein an at least one analysis result is a value assigned to the at least one sentiment contained within each of the plurality of user inputs 
(sentiments read on topics, 0043; clusters/vectors or probability of a response score or emotional content, “don't use automated responses if the questions has high emotional context”, 0064; “Inquiry Parser 140 configured to parse received customer service inquiries. Inquiry Parser 140 includes computer implemented logic configured to automatically parse each customer service inquiry and determine one or more topic characteristics of the inquiry, without human analysis. Inquiry Parser 140 includes hardware, firmware and/or software stored on a non-transient computer readable medium. Topic characteristics are characteristics of the service inquiry that are indicative of the topic(s) of the service inquiry. For example, topic characteristics may include information regarding a source of the service inquiry, metadata characterizing text within the service inquiry, account information, keywords within the service inquiry, and/or the like. Examples of topic characteristics include questions regarding specific software or hardware, business services, reservations, bill payment, account services, how to do something, medical questions, installation procedures, advice, appointments, professional recommendations, etc.”, 0043-0046; 
“Cluster Detection Logic 127 is configured to determine if a customer service request is a member of a cluster of customer service requests. “Clusters” are groups of customer service inquiries having similar topics and/or requiring similar responses”, 0054; “Text Analysis Step 525 text (and optionally images and/or other content) included in the customer service inquiries and associated answers are processed to place the content in a form more appropriate for automated understanding. For example, text may be processed by a natural language processor (NLP), may be de-convoluted using a grammar based model, may be translated, vectorized, and/or the like. In some embodiments, the text is processed using a Bag-of-Words model or Doc2Vec algorithms.”, 0142).

 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Mandel (US 2017/0223190) in view of Tacchi (US 2018/0173699).
Mandel fails to disclose:
2. The method of claim 1, wherein the comparing, by the computer, the at least one analysis result to the threshold value, further comprises:
increasing, by the computer, a counter by one for each of a plurality of sentiments that exceed the threshold value for the at least one sentiment, respectively; 
comparing, by the computer, the number on the counter to a cumulative threshold value; and in response to the number of the counter exceeding the cumulative threshold value, transferring, by the computer, the user to the conversation session with the suitable agent. 
Tacchi teaches increasing, by the computer, a counter by one for each of a plurality of sentiments that exceed the threshold value for the at least one sentiment, respectively; 
comparing, by the computer, the number on the counter to a cumulative threshold value; and in response to the number of the counter exceeding the cumulative threshold value (Tacchi teaches using thresholds by first counting (“In some embodiments, the labeling is relatively granular, with multiple topics appearing in the documents, and subsets of the documents labeled as pertaining to particular topics. For example, such labels may indicate a range of words in the document by word count, for instance, with a start word count and an end word count, and this range may be associated with an identifier of a topic and a score indicating a pertinence of the topic to the range of text”, ); (“ranking of topics above some threshold rank, for user selection. In some cases, the topics may be ranked based on the relevance of the topics to certain transformations of the corpus of documents at issue”, 0059; “Documents having similar concepts may be deemed similar, e.g., based on similarity of concept vectors for the documents yielded by SVD. In some cases, terms appearing with more than a threshold frequency in the documents may be determined and weighted according to TF-IDF. In some cases, the resulting weighted term document matrix may be decomposed by determining two vectors”, 0087; “Some embodiments may execute a density-based clustering algorithm, like DBSCAN, to establish groups corresponding to the resulting clusters and exclude outliers. To cluster according to vectors, some embodiments may iterate through each of the vectors reflected in the records and designate a vector as a core location in vector space if at least a threshold number of the other vectors in the records are within a threshold distance in vector space.”, 0089).
It would have been obvious to combine the references before the effective filing date because they are in the same field of endeavor and counting hit terms or topic words and comparing values to thresholds can be used to rank data/documents and decide which experts to route inquiries to.
 
4. The method of claim 3, further comprises: 
Tacchi teaches
determining, by the computer, a sum of the switching scores by adding the switching score (not further defined, reads on e.g., word count; “frequency of instances in which corresponding n-grams occur within a threshold distance of one another in the text”, 0082, 0087; “ document text may be represented in a co-occurrence matrix, where rows represent n-grams, columns represent adjacent n-grams (like within a threshold number of words in the text), or vice versa, and values represent presence, number, or frequency of instances ”, 0088) for each of the at least one sentiment in the user input; and 
transferring (Mandel: see claim 1 or 0149), by the computer, the user to the conversation session with the suitable agent when the sum of the switching score exceeds a switching score threshold that triggers the transfer to the conversation session with the suitable agent, wherein the threshold value is the switching score threshold.  (Tacchi teaches using thresholds by first counting (“ranking of topics above some threshold rank, for user selection. In some cases, the topics may be ranked based on the relevance of the topics to certain transformations of the corpus of documents at issue”, 0059; “Documents having similar concepts may be deemed similar, e.g., based on similarity of concept vectors for the documents yielded by SVD. In some cases, terms appearing with more than a threshold frequency in the documents may be determined and weighted according to TF-IDF. In some cases, the resulting weighted term document matrix may be decomposed by determining two vectors”, 0087; “Some embodiments may execute a density-based clustering algorithm, like DBSCAN, to establish groups corresponding to the resulting clusters and exclude outliers. To cluster according to vectors, some embodiments may iterate through each of the vectors reflected in the records and designate a vector as a core location in vector space if at least a threshold number of the other vectors in the records are within a threshold distance in vector space.”, 0089). 
11. The method of claim 10, wherein the comparing, by the computer, the at least one analysis result to the threshold value, further comprises:  DE820160268US02Page 43 of 46increasing, by the computer, a counter by one for a plurality of sentiments that exceed the threshold value for the at least one sentiment; comparing, by the computer, the number on the counter to a cumulative threshold value; and in response to the number of the counter exceeding the cumulative threshold value, (see rejection of claim 3, Tacchi teaches using thresholds by first counting (“In some embodiments, the labeling is relatively granular, with multiple topics appearing in the documents, and subsets of the documents labeled as pertaining to particular topics. For example, such labels may indicate a range of words in the document by word count, for instance, with a start word count and an end word count, and this range may be associated with an identifier of a topic and a score indicating a pertinence of the topic to the range of text”, ); (“ranking of topics above some threshold rank, for user selection. In some cases, the topics may be ranked based on the relevance of the topics to certain transformations of the corpus of documents at issue”, 0059; “Documents having similar concepts may be deemed similar, e.g., based on similarity of concept vectors for the documents yielded by SVD. In some cases, terms appearing with more than a threshold frequency in the documents may be determined and weighted according to TF-IDF. In some cases, the resulting weighted term document matrix may be decomposed by determining two vectors”, 0087; “Some embodiments may execute a density-based clustering algorithm, like DBSCAN, to establish groups corresponding to the resulting clusters and exclude outliers. To cluster according to vectors, some embodiments may iterate through each of the vectors reflected in the records and designate a vector as a core location in vector space if at least a threshold number of the other vectors in the records are within a threshold distance in vector space.”, 0089).
 transferring, by the computer, the user to the conversation session with the suitable agent (Mandel: 0063, 0149, abstract).

12. The method of claim 10, wherein analyzing the plurality of user inputs further comprises: assigning, by the computer, a band number for each of the at least one sentiment in each of the plurality of user inputs, wherein the band number comprises a range of values assigned to the at least one sentiment (band numbers are not further defined, reads on e.g., range of characteristics, clusters/vectors or probability of a response score;
“Classification of an inquiry as “answerable” may depend on the experts that are currently available, on a probably calculation performed by Matching Logic 155 or Routing Logic 165, and/or the like. In some embodiments, a probability of a response score above a specified threshold is calculated, and “answerable” inquiries must have a calculated probability above a predetermined threshold. The calculated probability is optionally dependent on classification of the customer service inquiry in a specific cluster.”, 0149);
range of topic/sentiment characteristics “automatically parse each customer service inquiry and determine one or more topic characteristics of the inquiry”, 0043; or range of classification/cluster data wherein a range of vectors are grouped into various clusters “clusters of inquiries that can be responded to”, abstract’ ““Clusters” are groups of customer service inquiries having similar topics and/or requiring similar responses”, 0054; 0142); assigning, by the computer, a switching score to the band number for each of the at least one sentiment in each of the plurality of user inputs (reads on assigning probabilities or scores to sentiments/topics, “Classification of an inquiry as “answerable” may depend on the experts that are currently available, on a probably calculation performed by Matching Logic 155 or Routing Logic 165, and/or the like. In some embodiments, a probability of a response score above a specified threshold is calculated, and “answerable” inquiries must have a calculated probability above a predetermined threshold. The calculated probability is optionally dependent on classification of the customer service inquiry in a specific cluster.”, 0149); determining, by the computer, a sum of the switching score by adding the switching score for each of the at least one sentiment in each of the plurality of user inputs (reads on e.g., word counts Tacchi: see rejection of claim 3; “frequency of instances in which corresponding n-grams occur within a threshold distance of one another in the text”, 0082, 0087; “ document text may be represented in a co-occurrence matrix, where rows represent n-grams, columns represent adjacent n-grams (like within a threshold number of words in the text), or vice versa, and values represent presence, number, or frequency of instances ”, 0088); and transferring, by the computer, the user to the conversation session with the suitable agent when the sum of the switching score from the plurality of user inputs exceeds the threshold value that triggers the transfer to the conversation session with the suitable agent (Tacchi teaches using thresholds by first counting (“ranking of topics above some threshold rank, for user selection. In some cases, the topics may be ranked based on the relevance of the topics to certain transformations of the corpus of documents at issue”, 0059; “Documents having similar concepts may be deemed similar, e.g., based on similarity of concept vectors for the documents yielded by SVD. In some cases, terms appearing with more than a threshold frequency in the documents may be determined and weighted according to TF-IDF. In some cases, the resulting weighted term document matrix may be decomposed by determining two vectors”, 0087; “Some embodiments may execute a density-based clustering algorithm, like DBSCAN, to establish groups corresponding to the resulting clusters and exclude outliers. To cluster according to vectors, some embodiments may iterate through each of the vectors reflected in the records and designate a vector as a core location in vector space if at least a threshold number of the other vectors in the records are within a threshold distance in vector space.”, 0089).  
Allowable Subject Matter
Claims 6, 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Applied art fails to teach assigning, by the computer, a switching score to the sentiment vector for the at least one sentiment contained within the user input by averaging a switching score for each of a plurality of the nearest neighbor historic chat sentiment vectors in sentiment vector space; and determining, by the computer, whether the averaged switching score exceeds the threshold value that triggers the transfer to the conversation session with the suitable agent, as specified in claim 6; and 
assigning, by the computer, a switching score to the sentiment vector of each of the plurality of user inputs for the at least one sentiment contained within the user input by averaging a switching score for a plurality of the nearest neighbor historic chat sentiment vectors in sentiment vector space; determining, by the computer, a sum of the switching scores by adding the switching score for each of the sentiment vectors corresponding to the plurality of user inputs; and determining, by the computer, whether the sum of the averaged switching scores exceeds the threshold value that triggers the transfer to the conversation session with the suitable agent, as specified in claim 13.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wu (US 2016/0357770) teaches using counters and thresholds for topics (“In some embodiments, as discussed above, the topic items are compiled, and a counter is implemented to determine if reference to a specific topic item satisfies a threshold for a predetermined time window. In some embodiments, also discussed above, topic detection can be based on token conversion and identification within a sequence of items.
Step 806 then, in some embodiments, compares the determined and/or compiled topics against the determined category (from Step 804). This determination involves compiling a match score for each topic. Such comparison is based upon a match threshold, whereby upon the topics matching the category at or above the match threshold, then such topics are determined to be related to the category. Such comparison can involve analyzing the topic items against the category items via a n-gram/NLP processing comparison, as discussed above.”, 0151-0152).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID R VINCENT whose telephone number is (571)272-3080. The examiner can normally be reached ~Mon-Fri 12-8:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 5712703428. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R VINCENT/Primary Examiner, Art Unit 2123